*665MEMORANDUM BT THE COURT
The plaintiff seeks to recover increased rental and subsistence allowances on account of a dependent mother, from October 1, 1927, to date of judgment. The claim is based on section 4 of the act of June 10, 1922 (42 Stat. 625, 627). This section of the statute has been construed by the court in many cases in which it 'has consistently been held that it is incumbent on the officer seeking the benefit of its provisions to establish (1) the reasonable and necessary living expenses of the mother whose dependency is claimed, and (2) to establish that his contribution to her support, over and above the amount of her income from other sources, was such as to make her dependent on him for her chief support. In other words it must be shown that the amount required for her reasonable and necessary living expenses was contributed chiefly by the plaintiff officer. Tomlinson v. United States, 66 C. Cls. 697, Rieger v. United States, 69 C. Cls. 632, Odlin v. United States, 74 C. Cls. 633.
The plaintiff 'has failed to make the required showing in this case. It is ordered that the petition be dismissed.